Per Curiam:

In the appeal by John Casey from the decision of the probate court denying his right to purchase school-land the county superintendent was not a proper party defendant, nor was she an authorized representative of the state in the litigation respecting this school-land. The controversy here was between the state and the petitioner, and in the absence of a statute conferring authority upon the county superintendent she was without authority to enter an appearance for the state, or to bind it by any agreements or waivers that she might make. The state was not a party in the trial- court, and the case-made was not served upon any representative of the state. In this court the state is not made a party, nor has any one with authority to represent the state entered an appearance here or taken any steps to bring the state within the 'jurisdiction of the court. On the other hand, the attorney-general challenges the validity of the proceeding and the right of review here because of the absence of the state from the proceeding. There is nothing for us to review, and therefore the proceeding is dismissed.